Opinion issued January 22, 2004 












In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-03-00369-CR
          01-03-00370-CR
____________

CHARL EN CHIANG, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 338th District Court
Harris County, Texas
Trial Court Cause Nos. 932835 and 932836



 
MEMORANDUM  OPINION
           Appellant filed a motion to dismiss these appeals.  The motion is in writing,
signed by appellant.  We have not yet issued a decision.  Accordingly, the appeals are
dismissed.  Tex. R. App. P. 42.2(a).
          The clerk of this Court is directed to issue the mandates immediately.  Tex. R.
App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Jennings and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).